DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6 and 12 are objected to because of the following informalities:  
For claim 1, “being having” should read “having” and “thereo” is missing a letter.   
For claim 6, “cap has” should read “cap having”. 
For claim 12, “being having” should read “having” and “thereo” is missing a letter.   
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Earl (US 4188913 A) in view of Lush (US 7237508 B1), and Palmer (US 20070056519 A1 as stated in IDS).
Regarding claim 1, Earl teaches a modular bird feeder assembly for feeding birds in a variety of configurations, said assembly comprising: a bird feeder (10) having a cylindrical shape (Fig 1) wherein said bird feeder is configured to have the ornamental appearance of a log (the cylindrical shape of the bird feeder depicts the ornamental appearance of a log), said bird feeder having a plurality of protrusions (53 and 30) each extending outwardly therefrom wherein each of said protrusions is configured to simulate the appearance of branches (53 and 30 depicts the shape of branches) extending away from the log (Fig. 1), said bird feeder being hollow wherein said bird feeder is configured to contain bird feed (Col. 2, lines 43-47), a plate (13) being removably attachable (Col. 3, lines 36-40) to said bird feeder such that said bird feeder rests on said plate (Fig. 1); and a pole (47) being removably attachable (Col. 4, lines 15-19 and Fig. 1 depicts the pole threaded) to said plate wherein said pole is configured to be inserted into a support surface for supporting said bird feeder above the support surface (Col. 4, lines 15-19 and Fig. 1). However, Earl is silent about said bird feeder having an axe being integrated therein wherein said axe is configured to enhance the ornamental appearance of the log; a chain being coupled to said bird feeder; a dish being having said chain being removably attachable thereo such that said bird feeder is suspended from said dish; a plurality of rods, each of said rods being coupled to and extending upwardly from said dish wherein each of said rods is configured to be coupled to a support for suspending said dish from the support.
Lush teaches said bird feeder having an angular shape (10 of Lush) being integrated therein wherein said angular shape is configured to enhance the ornamental appearance of the log (Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an angular shape as taught by Lush in the assembly of Earl, in order to provide more room for the birds to rest on and also the angular structure will allow for the bird feeder to have an increase in feed capacity (Col. 2, Lines 54-58 of Lush). 
The combination of Earl as modified by Lush is silent about having an axe being integrated therein wherein said axe is configured to enhance the ornamental appearance of the log. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angular shape of Earl as modified by Lush to include an axe configured to enhance the ornamental appearance of the log, depending on the user’s preference if they desire an axe to be part of the aesthetic design, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Please note that in the combination of references the axe shape is merely ornamental and has no mechanical function above and beyond the angular shape taught by Lush.
Palmer teaches a chain (18a in Fig.2 of Palmer) being coupled to said bird feeder (14b Fig. 2 of Palmer); a dish (12b of Palmer) being having said chain being removably attachable (16 and Fig. 2-3 of Palmer) thereo such that said bird feeder is suspended from said dish ([0016] and Fig. 2 of Palmer); a plurality of rods (18 of Palmer), each of said rods being coupled to and extending upwardly (Fig. 2 of Palmer) from said dish wherein each of said rods is configured to be coupled to a support (the hook in Fig. 2 is capable of being hanged on a support of Palmer) for suspending said dish from the support. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a chain being coupled to said bird feeder; a dish being having said chain being removably attachable thereo such that said bird feeder is suspended from said dish; a plurality of rods, each of said rods being coupled to and extending upwardly from said dish wherein each of said rods is configured to be coupled to a support for suspending said dish from the support as taught by Palmer in the assembly of Earl in order to provide the user the option to hang the birdfeeder and to provide a removable dish on top so that it can help to keep the food dry when it rains. 
Regarding claim 2, Earl as modified by Lush and Palmer, (emphasis on Earl) teaches the assembly according to claim 1, and further teaches wherein said bird feeder has a top wall (top 28), a bottom wall (bottom of 28) and an outer wall (11) extending therebetween, said outer wall having a plurality of feed openings (22) each extending into an interior of said bird feeder wherein each of said feed openings is configured to facilitate birds to eat the bird feed (22), said feed openings being spaced apart from each other and being distributed around a full circumference of said outer wall (Fig. 1), each of said feed openings being positioned adjacent to said bottom wall (Fig. 1).
Regarding claim 3, Earl as modified by Lush and Palmer, (emphasis on Lush and Earl) teaches the assembly according to claim 2, and further wherein said axe has a head (24 of Lush) and a handle (22 of Lush), said head being integrated into said top wall of said bird feeder having said handle angling upwardly from said head (intended use as Earl combined with Lush will create this assembly), said handle having a distal end (16 of Lush) with respect to said head, said axe being hollow (Col.1, lines 31-33 of Lush), said axe being in fluid communication (Col. 2, lines 37-40 of Lush) with said interior of said bird feeder (19 of Lush), said distal end of said handle having an opening extending therethrough wherein said opening is configured to facilitate said bird feeder to be filled with bird feed (Col. 2, lines 37-49 of Lush).
Regarding claim 4, Earl as modified by Lush and Palmer, (emphasis on Earl) teaches the assembly according to claim 2, and further teaches wherein said outer wall of said bird feeder has an opening (20) extending into an interior of said bird feeder wherein said opening in said outer wall is configured to facilitate said bird feeder to be filled with bird feed (Col. 3, lines 5-11). said opening in said outer wall having a bounding edge (20 will have a bounding edge since there is a cap 21 that seals it).
Regarding claim 5, Earl as modified by Lush and Palmer, (emphasis on Earl) teaches the assembly according to claim 3, but is silent about further comprising a plug being insertable into said opening in said distal end of said handle of said axe for closing said opening in said distal end. 
Lush teaches further comprising a plug (18 of Lush) being insertable into said opening in said distal end of said handle of said axe for closing said opening in said distal end. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further comprising a plug being insertable into said opening in said distal end of said handle of said axe for closing said opening in said distal end as taught by Lush in the assembly of Earl as modified by Lush and Palmer in order to securely conceal the birdfeed into the birdfeeder to prevent any food from spilling, and preventing other animals, insects and rain from getting in.
Regarding claim 7, Earl as modified by Lush and Palmer, (emphasis on Palmer) teaches the assembly according to claim 3, and further teaches wherein said chain extends away from said head of said axe (intended use because the combination of Earl and Lush will create an axe with a head), said chain having a distal end (Fig. 2 of Palmer) with respect to said head (Fig. 2 18a is attached to the head of 14b of Palmer).
Regarding claim 8, Earl as modified by Lush and Palmer, (emphasis on Palmer) teaches the assembly according to claim 7, and further teaches wherein said dish has a bottom surface and a top surface (12b in Fig. 2 of Palmer), said top surface being concavely (Fig. 2 of Palmer) arcuate wherein said dish is configured to collect rain water to facilitate the birds to drink (intended use as 12b is on top therefore is capable of collecting rain water), said distal end of said chain being coupled to said bottom surface (Fig. 2 of Palmer).  
Regarding claim 10, Earl as modified by Lush and Palmer, (emphasis on Earl) teaches the assembly according to claim 2, and further teaches wherein said plate has an upper surface (top of 13) and a lower surface (bottom of 13), said upper surface removably engaging said bottom wall of said bird feeder (Col. 4, lines 15-19 and Fig. 1 depicts the pole threaded), said pole having a well toward said upper surface, said well having a bounding surface (threaded portion of 47), said bounding surface being threaded (Fig. 1), but is silent about said lower surface having a well extending toward said upper surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include said lower surface having a well extending toward said upper surface in the assembly of Earl as modified by Lush and Palmer,  since it has been held that a mere reversal of the essential working parts or movement of a device is an obvious modification (in order to provide a flat bottom surface so that the user has the option to put the bird feeder on a flat surface without bird feeder tipping over).  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Earl (as above) as modified by Lush (as above), and Palmer (as above) as applied to claim 4, 2 and 1 above, and further in view of Liethen (US 5671696 A).
Regarding claim 6, Earl as modified by Lush and Palmer (emphasis on Earl), teaches the assembly according to claim 4, and further teaches further comprising a cap (21 of Earl) has an outer surface, said cap being insertable into said opening in said outer wall of said bird feeder (Fig.1 of Earl) having said outer surface engaging said bounding edge of said opening in said outer wall (Fig. 1 and Col.3 lines 5-11). However, Earl is silent about comprising a cap having an outer surface being threaded, said cap being insertable into said opening in said outer wall of said bird feeder having said outer surface threadably engaging said bounding edge of said opening in said outer wall.  
Liethen teaches a cap (13 of Liethen) having an outer surface being threaded (15 of Liethen), said cap being insertable into said opening (Fig. 2 of Liethen) in said outer wall of said bird feeder having said outer surface threadably engaging said bounding edge of said opening in said outer wall (intended use because the combination of Earl and Liethen will create a threadably engaging outer surface). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further comprising a cap having an outer surface being threaded, said cap being insertable into said opening in said outer wall of said bird feeder having said outer surface threadably engaging said bounding edge of said opening in said outer wall as taught by Liethen in the assembly of Earl as modified by Lush and Palmer in order to provide a more secure fastening means for the cap to prevent any bird food spillage. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Earl (as above) as modified by Lush (as above), and Palmer (as above) as applied to claim 8, 7, 3, 2 and 1 above, and further in view of Yancy (US 5040491 A).
Regarding claim 9, Earl as modified by Lush and Palmer (emphasis on Palmer), teaches the assembly according to claim 8, and further teaches wherein: each of said rods is positioned on said top surface of said dish, said rods angling toward each other and intersecting at a central point (Fig. 2 of Palmer); and a central point (H of Palmer) which said rods intersect configured to engage the support, but is silent about said assembly includes a ring being coupled to said central point at which said rods intersect wherein said ring is configured to engage the support.  
Yancy teaches said assembly includes a ring (34 of Yancy) being coupled to said central point (32 of Yancy) at which said rods intersect (12 in Fig 2 of Yancy) wherein said ring is configured to engage the support.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said assembly includes a ring being coupled to said central point at which said rods intersect wherein said ring is configured to engage the support as taught by Yancy in the assembly of Earl as modified Lush and Palmer in order to provide a more convenient method of attaching the rods to the support as one with the use of the ring instead of individually attaching the rods to the support. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Earl (as above) as modified by Lush (as above), and Palmer (as above) as applied to claim 10, 2 and 1 above, and further in view of Barker (US 20220183430 A1).
Regarding claim 11, Earl as modified by Lush and Palmer (emphasis on Earl), teaches the assembly according to claim 10, and further teaches wherein said pole has a first end (bottom portion of 47 and Col 4. Lines 15-19 of Earl), a second end (top portion of 47) and an outer surface (outer surface of 47) extending therebetween, said outer surface being threaded adjacent to said second end (Fig. 1 of Earl), said second end being insertable into said well in said plate having said outer surface threadably engaging said bounding surface of said well (as stated above). However, Earl is silent about said first end tapering to a point wherein said first end is configured to penetrate the support surface.
Barker teaches about said first end (20 of Barker) tapering (Fig. 2 and [0020] of Barker) to a point wherein said first end is configured to penetrate the support surface ([0020] of Barker). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said first end tapering to a point wherein said first end is configured to penetrate the support surface as taught by Barker in the assembly of Earl as modified Lush and Palmer in order to provide a secure attachment to the ground so that the bird feeder does not tip over in the events of bad weather or an increase in birds leading to heavier weight. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Earl (as above) in view of Lush (as above), Liethen (as above), Palmer (as above), Yancy (as above) and Barker (as above).
Regarding claim 12, Earl teaches a modular bird feeder assembly for feeding birds in a variety of configurations, said assembly comprising: a bird feeder (10) having a cylindrical shape (Fig 1) wherein said bird feeder is configured to have the ornamental appearance of a log (the cylindrical shape of the bird feeder depicts the ornamental appearance of a log), said bird feeder having a plurality of protrusions (53 and 30) each extending outwardly therefrom wherein each of said protrusions is configured to simulate the appearance of branches (53 and 30 depicts the shape of branches) extending away from the log (Fig. 1), said bird feeder being hollow wherein said bird feeder is configured to contain bird feed (Col. 2, lines 43-47), said bird feeder having a top wall (top of 28), a bottom wall (bottom of 28) and an outer wall  (11) extending therebetween, said outer wall having a plurality of feed openings (22) each extending into an interior of said bird feeder wherein each of said feed openings is configured to facilitate birds to eat the bird feed (22), s said feed openings being spaced apart from each other and being distributed around a full circumference of said outer wall (Fig. 1), each of said feed openings being positioned adjacent to said bottom wall (Fig. 1), said outer wall of said bird feeder having an opening (20) extending into an interior of said bird feeder wherein said opening in said outer wall is configured to facilitate said bird feeder to be filled with bird feed (Col. 3, lines 5-11), said opening in said outer wall having a bounding edge (20 will have a bounding edge since there is a cap 21 that seals it); a plate (13) being removably attachable (Col. 3, lines 36-40) to said bird feeder such that said bird feeder rests on said plate (Fig. 1), said plate having an upper surface (top of 13) and a lower surface (bottom of 13), said upper surface removably engaging said bottom wall of said bird feeder (Col. 4, lines 15-19 and Fig. 1 depicts the pole threaded), said pole having a well toward said upper surface, said well having a bounding surface (threaded portion of 47), said bounding surface being threaded (Fig. 1); and a pole (47) being removably attachable (Col. 4, lines 15-19 and Fig. 1 depicts the pole threaded) to said plate wherein said pole is configured to be inserted into a support surface for supporting said bird feeder above the support surface (Col. 4, lines 15-19 and Fig. 1), said pole having a a first end (bottom portion of 47 and Col 4. Lines 15-19 of Earl), a second end (top portion of 47) and an outer surface (outer surface of 47) extending therebetween, said outer surface being threaded adjacent to said second end (Fig. 1 of Earl), said second end being insertable into said well in said plate having said outer surface threadably engaging said bounding surface of said well. However, Earl is silent about, said bird feeder having an axe being integrated therein wherein said axe is configured to enhance the ornamental appearance of the log, said axe having a head and a handle, said head being integrated into said top wall of said bird feeder having said handle angling upwardly from said head, said handle having a distal end with respect to said head, said axe being hollow, said axe being in fluid communication with said interior of said bird feeder, said distal end of said handle having an opening extending therethrough wherein said opening is configured to facilitate said bird feeder to be filled with bird feed; a plug being insertable into said opening in said distal end of said handle of said axe for closing said opening in said distal end; a cap having an outer surface being threaded, said cap being insertable into said opening in said outer wall of said bird feeder having said outer surface threadably engaging said bounding edge of said opening in said outer wall; a chain being coupled to said bird feeder, said chain extending away from said head of said axe, said chain having a distal end with respect to said head; a dish being having said chain being removably attachable thereo such that said bird feeder is suspended from said dish, said dish having a bottom surface and a top surface, said top surface being concavely arcuate wherein said dish is configured to collect rain water to facilitate the birds to drink, said distal end of said chain being coupled to said bottom surface; a plurality of rods, each of said rods being coupled to and extending upwardly from said dish wherein each of said rods is configured to be coupled to a support for suspending said dish from the support, each of said rods being positioned on said top surface of said dish, said rods angling toward each other and intersecting at a central point; a ring being coupled to said central point at which said rods intersect wherein said ring is configured to engage the support; said lower surface having a well extending toward said upper surface; said first end tapering to a point wherein said first end is configured to penetrate the support surface. 
Lush teaches said bird feeder having an angular shape (10 of Lush) being integrated therein wherein said angular shape is configured to enhance the ornamental appearance of the log (Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an angular shape as taught by Lush in the assembly of Earl, in order to provide more room for the birds to rest on and also the angular structure will allow for the bird feeder to have an increase in feed capacity (Col. 2, Lines 54-58 of Lush).
The combination of Earl as modified by Lush is silent about having an axe being integrated therein wherein said axe is configured to enhance the ornamental appearance of the log. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angular shape of Earl as modified by Lush to include an axe configured to enhance the ornamental appearance of the log, depending on the user’s preference if they desire an axe to be part of the aesthetic design, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Please note that in the combination of references the axe shape is merely ornamental and has no mechanical function above and beyond the angular shape taught by Lush.
Lush teaches said axe having a head (24 of Lush) and a handle (22 of Lush), said head being integrated into said top wall of said bird feeder having said handle angling upwardly from said head (intended use as Earl combined with Lush will create this assembly), said handle having a distal end (16 of Lush) with respect to said head, said axe being hollow (Col.1, lines 31-33 of Lush), said axe being in fluid communication (Col. 2, lines 37-40 of Lush) with said interior of said bird feeder (19 of Lush), said distal end of said handle having an opening extending therethrough wherein said opening is configured to facilitate said bird feeder to be filled with bird feed (Col. 2, lines 37-49 of Lush); a plug (18 of Lush) being insertable into said opening in said distal end of said handle of said axe for closing said opening in said distal end. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include said axe having a head and a handle, said head being integrated into said top wall of said bird feeder having said handle angling upwardly from said head, said handle having a distal end with respect to said head, said axe being hollow, said axe being in fluid communication with said interior of said bird feeder, said distal end of said handle having an opening extending therethrough wherein said opening is configured to facilitate said bird feeder to be filled with bird feed; a plug being insertable into said opening in said distal end of said handle of said axe for closing said opening in said distal end as taught by Lush in the assembly of Earl in order to allow for the bird feeder receive the feed from the open end of the handle and allow it to enter to the bird feeder and to securely conceal the birdfeed into the birdfeeder to prevent any food from spilling, and preventing other animals, insects and rain from getting in.
Liethen teaches a cap (13 of Liethen) having an outer surface being threaded (15 of Liethen), said cap being insertable into said opening (Fig. 2 of Liethen) in said outer wall of said bird feeder having said outer surface threadably engaging said bounding edge of said opening in said outer wall (intended use because the combination of Earl and Liethen will create a threadably engaging outer surface). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further comprising a cap having an outer surface being threaded, said cap being insertable into said opening in said outer wall of said bird feeder having said outer surface threadably engaging said bounding edge of said opening in said outer wall as taught by Liethen in the assembly of Earl in order to provide a more secure fastening means for the cap to prevent any bird food spillage. 
Palmer teaches a chain (18a in Fig.2 of Palmer) being coupled to said bird feeder (14b Fig. 2 of Palmer), said chain extending away from said head of said axe (intended use because the combination of Earl and Lush will create an axe with a head), said chain having a distal end (Fig. 2 of Palmer) with respect to said head (Fig. 2 18a is attached to the head of 14b of Palmer), a dish (12b of Palmer) being having said chain being removably attachable (16 and Fig. 2-3 of Palmer) thereo such that said bird feeder is suspended from said dish ([0016] and Fig. 2 of Palmer), said dish having a bottom surface and a top surface (12b in Fig. 2 of Palmer), said top surface being concavely (Fig. 2 of Palmer) arcuate wherein said dish is configured to collect rain water to facilitate the birds to drink (intended use as 12b is on top therefore is capable of collecting rain water), said distal end of said chain being coupled to said bottom surface (Fig. 2 of Palmer), a plurality of rods (18 of Palmer), each of said rods being coupled to and extending upwardly (Fig. 2 of Palmer) from said dish wherein each of said rods is configured to be coupled to a support (the hook in Fig. 2 is capable of being hanged on a support of Palmer) for suspending said dish from the support, each of said rods being positioned on said top surface of said dish, said rods angling toward each other and intersecting at a central point (H and Fig. 2 of Palmer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a chain being coupled to said bird feeder, said chain extending away from said head of said axe, said chain having a distal end with respect to said head; a dish being having said chain being removably attachable thereo such that said bird feeder is suspended from said dish, said dish having a bottom surface and a top surface, said top surface being concavely arcuate wherein said dish is configured to collect rain water to facilitate the birds to drink, said distal end of said chain being coupled to said bottom surface; a plurality of rods, each of said rods being coupled to and extending upwardly from said dish wherein each of said rods is configured to be coupled to a support for suspending said dish from the support, each of said rods being positioned on said top surface of said dish, said rods angling toward each other and intersecting at a central point as taught by Palmer in the assembly of Earl in order to provide the user the option to hang the birdfeeder and to provide a removable dish on top so that it can help to keep the food dry when it rains.
Yancy teaches a ring (34 of Yancy) being coupled to said central point (32 of Yancy) at which said rods intersect (12 in Fig 2 of Yancy) wherein said ring is configured to engage the support.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said assembly includes a ring being coupled to said central point at which said rods intersect wherein said ring is configured to engage the support as taught by Yancy in the assembly of Earl as modified Lush and Palmer in order to provide a more convenient method of attaching the rods to the support as one with the use of the ring instead of individually attaching the rods to the support. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include said lower surface having a well extending toward said upper surface in the assembly of Earl,  since it has been held that a mere reversal of the essential working parts or movement of a device is an obvious modification (in order to provide a flat bottom surface so that the user has the option to put the bird feeder on a flat surface without bird feeder tipping over).  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Barker teaches about said first end (20 of Barker) tapering (Fig. 2 and [0020] of Barker) to a point wherein said first end is configured to penetrate the support surface ([0020] of Barker). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said first end tapering to a point wherein said first end is configured to penetrate the support surface as taught by Barker in the assembly of Earl in order to provide a secure attachment to the ground so that the bird feeder does not tip over in the events of bad weather or an increase in birds leading to heavier weight. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lister (US 5819687 A) teaches a feeder that is shaped like a tree stump.
Barszcz (US D545006 S) is a bird feeder with branches. 
Obenshain (US 6863024 B1) teaches a cap on the outer wall. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR ALMATRAHI whose telephone number is (571)272-2470. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR ALMATRAHI/Examiner, Art Unit 3643                                                                                                                                                                                                        11/29/2022

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643